IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RICHARD ULRICH,                         :   No. 2 WAP 2016
                                        :
                  Appellant             :   Appeal from the Order of the
                                        :   Commonwealth Court dated December
                                        :   7, 2015 at No. 535 MD 2015.
           v.                           :
                                        :
                                        :
GOVERNOR TOM WOLF, SECRETARY            :
JOHN WETZEL, SUPERINTENDENT             :
TAMMY FERGUSON,                         :
                                        :
                  Appellees             :


                                   ORDER


PER CURIAM
     AND NOW, this 15th day of August, 2016, the Order of the Commonwealth Court

is AFFIRMED.